


109 HR 5610 IH: Foreign Anti-Sex Offender Protection

U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5610
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2006
			Ms. Jackson-Lee of
			 Texas (for herself, Mr.
			 Cleaver, Mr. Davis of
			 Illinois, Ms. Corrine Brown of
			 Florida, Ms. Kilpatrick of
			 Michigan, Ms. Watson,
			 Ms. Millender-McDonald,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Engel,
			 Mr. Cummings,
			 Mr. Cuellar,
			 Mr. Lewis of Georgia, and
			 Mr. Scott of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prevent sex offenders from using immigration laws to
		  bring innocent, unsuspecting victims into the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Anti-Sex Offender Protection
			 Act of 2006.
		2.FindingsThe Congress finds the following:
			(1)Immigration law
			 allows citizens and aliens lawfully admitted for permanent residence to bring
			 foreign family members to the United States on the basis of immediate relative
			 status or a preference classification.
			(2)Immediate relative
			 status and preference classifications are obtained by filing petitions with the
			 Secretary of Homeland Security.
			(3)For national
			 security purposes, the Secretary of Homeland Security conducts background
			 checks on the beneficiaries of such petitions and, since September 11, 2001, on
			 the petitioners as well.
			(4)The Government
			 Accountability Office (GAO) has determined that, in fiscal year 2005, at least
			 398 of the petitioners who filed family-based visa petitions were on the
			 National Sex Offender Registry maintained by the Federal Bureau of
			 Investigations.
			(5)GAO was only able
			 to ascertain the nature of the sex offense for 194 of the 398
			 petitioners.
			(6)GAO was able to
			 ascertain, however, that 119 of the convictions were for sex assault, 35 for
			 child fondling, 9 for strong arm rape, 9 for carnal abuse combined with a
			 sexual assault, 7 were for statutory rape, 4 for crimes against persons, 3 for
			 indecent exposure, 2 for kidnapping, 2 for obscene material possession, 1 for
			 exploitation of a minor with photographs, 1 for incest with a minor, 1 for
			 sodomizing a boy, and 1 for restricting movement.
			(7)At least 14 of the
			 398 petitioners were classified as sexual predators, which means
			 a determination had been made that they are likely to commit additional sex
			 offenses.
			(8)At least 45 of the
			 petitioners were convicted of sex offenses against children.
			(9)The Immigration
			 and Nationality Act does not provide the Secretary of Homeland Security with
			 authorization to deny family-based petitions on the basis of a petitioner’s
			 conviction for a sex offense, even when the conviction record indicates that a
			 spouse or a child beneficiary may be in grave danger.
			3.Discretionary
			 authority to deny family-sponsored classification petition by petitioner listed
			 on national sex offender registrySection 204 of the Immigration and
			 Nationality Act (8 U.S.C. 1154) is amended by adding at the end the
			 following:
			
				(l)Authority to deny
				family-based petition by petitioner listed on national sex offender
				registry
					(1)In
				generalThe Secretary Homeland Security may, in the discretion of
				the Secretary, deny a petition under subsection (a) for classification of a
				spouse or child if—
						(A)the Secretary has
				confirmed that the petitioner is on the national sex offender registry
				maintained by the Federal Bureau of Investigation for a conviction that
				individually (disregarding any aggregation due to any other conviction)
				resulted in incarceration for more than 1 year;
						(B)the petitioner has
				been given at least 90 days to establish that the petitioner is not the person
				named on the registry or that the conviction did not result in incarceration
				for more than 1 year and has failed to establish such fact; and
						(C)the Secretary finds
				that granting the petition would put a primary or derivative spouse or child
				beneficiary in grave danger of being sexually abused.
						(2)Determining
				dangerIn making the determination under paragraph (1)(C), the
				Secretary shall use the following principles:
						(A)Nature of the
				relationshipIn evaluating a petitioner who has filed a petition
				for a spouse, consideration should be given to indications of how well the
				petitioner and the spouse know each other. Petitions filed on the basis of
				marriages between men and women who have had little direct, personal contact
				with each other should be viewed with suspicion. In cases where the petitioner
				and the spouse have had little direct, personal contact with each other,
				evidence should be submitted to establish that they have gotten to know each
				other in some other way.
						(B)Nature of the
				sex offenseConsideration should be given to when each offense
				occurred for which the petitioner was incarcerated for more than a year, how
				serious it was, the sentence that was imposed, how long the petitioner was
				incarcerated, the age of the petitioner when it was committed, and the
				characteristics of the victim.
						(C)RehabilitationEvidence
				of rehabilitation should be evaluated with respect to whether it diminishes the
				risk of sexual abuse to the primary or derivative spouse or child
				beneficiaries.
						(D)Previous visa
				petitionsThe records for any previous petitions shall be
				examined to determine whether they provide or might lead to evidence that is
				pertinent to determining whether granting the petition would put a primary or
				derivative spouse or child beneficiary in grave danger of being sexually
				abused.
						(3)RebuttalIf
				the Secretary intends to deny a petition under paragraph (1), the Secretary
				shall provide the petitioner with a notice that states the reasons for the
				intended denial and provides the petitioner with at least 90 days to submit
				rebuttal evidence. Rebuttal should focus primarily on the factors that led the
				Secretary to believe that granting the petition would put a primary or
				derivative spouse or child beneficiary in grave danger of being sexually
				abused.
					(4)Post-denial
				remedies
						(A)AppealAll
				final denials under paragraph (1) may be appealed to the Board of Immigration
				Appeals.
						(B)New
				petitionThe petitioner may file a new petition whenever the
				petitioner has additional evidence that the petitioner believes might be
				sufficient to warrant granting the new petition.
						(5)Disclosure by
				the Secretary of Homeland Security to beneficiariesIn all cases in which it has been confirmed
				that the name of a petitioner under subsection (a) is listed on the national
				sex offender registry maintained by the Federal Bureau of Investigation, and
				regardless of whether the Secretary may exercise discretion under paragraph
				(1), the Secretary shall give the petitioner at least 90 days to establish that
				the petitioner is not the person named on the registry. If the petitioner fails
				to establish that the petitioner is not the person named on the registry within
				the time allotted, the Secretary shall provide the beneficiaries with a written
				copy of the information on the registry that is available to the public before
				making a decision on the petition. The beneficiary shall be informed that the
				registry information is based on available records and may not be
				complete.
					(6)Disclosure to
				Department of StateIn all
				cases in which it has been confirmed that the name of a petitioner under
				subsection (a) is listed on the national sex offender registry maintained by
				the Federal Bureau of Investigation, and regardless of whether the Secretary
				may exercise discretion under paragraph (1), the Secretary shall provide the
				Secretary of State with—
						(A)a separate document with information about
				the record on the national sex offender registry that is available to the
				public;
						(B)any additional
				information it has that raises concern that a primary or derivative spouse or
				child beneficiary may be subject to sexual abuse, including information from
				the registry that is not available to the public; and
						(C)information about
				any previous petitions under subsection (a) filed by the petitioner.
						(7)Disclosure by
				consular officer to beneficiariesWhen a petition under subsection (a) is
				granted, if the petition is filed by a petitioner who has failed to make the
				demonstration of mis-identification described in paragraph (5), the consular
				officer shall conduct an interview with the primary or derivative spouse or
				child beneficiary of the petition before issuing a visa to the beneficiary. At
				least part of the interview must be held without the presence of the
				petitioner. During the private part of the interview, the beneficiary will be
				given a written copy of the information about the petitioner from the registry
				that is available to the public. This document must be written in the
				beneficiary’s primary language. The consular officer is required to advise the
				beneficiary that approval of the visa petition does not mean that there are no
				reasons to be concerned about his or her safety.
					(8)Additional
				responsibilities of consular officerThe consular officer may
				return files to the Secretary of Homeland Security for further consideration in
				cases where the consular officer is concerned that granting the visa might put
				a primary or derivative spouse or child beneficiary in grave danger of being
				sexually abused. When returning a file under the previous sentence, the
				consular officer may add any additional information or observations the officer
				has that might have a bearing on whether the visa should be granted, including
				the results of any field examination that has been
				conducted.
					.
		4.Removal of
			 conditional permanent resident status
			(a)Identify and
			 provide assistance for spouses and children who are subject to sexual abuse or
			 related types of harmSection 216(d)(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1186a(d)(3)) is amended—
				(1)by inserting
			 before The interview the following:
					
						(A)In
				generalSubject to subparagraph (B), the
				interview
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Petitioner
				listed on national sex offender registryIn all cases where the Secretary of
				Homeland Security has confirmed that a petitioning spouse is listed on the
				national sex offender registry maintained by the Federal Bureau of
				Investigation, an interview with the alien spouse, and any alien sons or
				daughters, shall be required prior to removal of the conditional status, and at
				least part of the interview shall be held without the presence of the
				petitioning spouse. During the private portion of the interview, questions will
				be asked to determine whether an investigation should be conducted regarding
				the welfare of the alien spouse, or any alien son or daughter. If it is
				determined that any alien spouse, son, or daughter is being abused or harmed by
				the petitioning spouse, the victim shall be offered whatever assistance is
				appropriate, including information on ways to remain in the United State that
				do not depend on continuing the qualifying
				marriage.
						.
				(b)Hardship waiver
			 in cases where the alien spouse or child is subject to sexual
			 abuseSection 216(c)(4) of the Immigration and Nationality Act (8
			 U.S.C. 1186a(c)(4)) is amended—
				(1)in subparagraph
			 (B), by striking or at the end
				(2)in subparagraph
			 (C), by striking the period at the end and inserting , or;
			 and
				(3)by inserting after
			 subparagraph (C) the following:
					
						(D)the qualifying marriage was entered into in
				good faith by the alien spouse and during the marriage the alien spouse, or a
				son or daughter of the spouse, was sexually abused and the alien was not at
				fault in failing to meet the requirements of paragraph
				(1).
						.
				5.Special task
			 force to identify people named on the national sex offender registry who have
			 filed family-based classification petitions
			(a)In
			 generalThe Secretary of
			 Homeland Security shall establish a task force, to be known as the Task
			 Force to Rescue Immigrant Victims of American Sex Offenders. The task
			 force shall consist of officials from Federal, State, and local law enforcement
			 agencies with experience in domestic violence, sex crimes, immigration law,
			 trafficking in humans, organized crime, or any other area of experience which
			 may be useful in completing the duties described in subsection (b).
			(b)DutiesThe
			 duties of the task force shall be the following:
				(1)Working back in
			 time from the date of the establishment of the task force, identifying
			 individuals on the Federal Bureau of Investigation’s sex offender registry who
			 have filed family-based petitions under section 204(a) of the Immigration and
			 Nationality Act. When a confirmed match has been made with the sex offender
			 registry, the task force should ascertain whether the petitioner filed previous
			 petitions.
				(2)Maintaining the
			 information about the petitioners in a comprehensive database.
				(3)Prioritizing the
			 information according to the likelihood that primary or derivative spouse or
			 child beneficiaries are in danger of sexual abuse.
				(4)Developing a
			 system for investigating the cases in which beneficiaries may be at risk and
			 providing them with information on how to seek assistance if they are
			 abused.
				(5)Except for
			 information on the registry that is available to the public, protecting the
			 information produced by its investigations in accordance with the privacy
			 rights of everyone involved in the investigation.
				(6)Taking whatever
			 other actions as are reasonable and appropriate when investigations lead to
			 information about sexual abuse or other criminal activities, including
			 notifying State and local police departments, government offices, public
			 organizations that provide assistance to victims of sexual abuse, and religious
			 organizations.
				(c)Report to
			 CongressNot later than 270
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Congress a report on the findings and recommendations of the task force.
			 The report shall include the following:
				(1)An analysis of the information obtained in
			 searching visa petition and national sex offender registry records.
				(2)The results of any
			 investigations conducted by the task force.
				(3)Recommendations on
			 administrative and legislative actions that would assist in identifying and
			 protecting immigrant victims of sexual abuse or related harm.
				6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out the
			 provisions of this Act. Amounts appropriated under this section shall remain
			 available until expended.
		7.RegulationsRegulations implementing this Act shall be
			 promulgated in final form not later than 180 days after the date of the
			 enactment of this Act.
		
